Mr. Orson Berry Director Arkansas Health Services Agency 4815 West Markham Little Rock, Arkansas 72205
Dear Mr. Berry:
This is in response to your request for an opinion regarding Section 6 of Act 593 of the 1987 regular legislative session and Act 40 of the 1987 special session.  You have asked, specifically, whether particular language appearing in Section 6(A) of Act 40 "applies to all the exemptions or one of the exemptions or the exemption that it is enclosed in commas with."
It has come to my attention that this matter is the subject of recently initiated litigation.  The policy of this office dictates that an opinion not be rendered on matters that are currently in litigation.  Any attempt to address the substantive provisions in question would, in this instance, violate this policy.
JSC:EAW:ble — Note: This information is included in order to identify the attorney who wrote the letter, since the text doesn't specify.